Case: 20-1673    Document: 60    Page: 1   Filed: 11/30/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         MYLAN PHARMACEUTICALS INC.,
                  Appellant

                            v.

                    BIOGEN MA INC.,
                         Appellee
                  ______________________

                        2020-1673
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01403.
                  ______________________

                Decided: November 30, 2021
                  ______________________

     NATHAN K. KELLEY, Perkins Coie, LLP, Washington,
 DC, argued for appellant. Also represented by SHANNON
 BLOODWORTH, BRANDON MICHAEL WHITE; DAVID LEE
 ANSTAETT, ANDREW DUFRESNE, EMILY JANE GREB, Madi-
 son, WI; DAN L. BAGATELL, Hanover, NH; COURTNEY
 PROCHNOW, Los Angeles, CA; MATTHEW GREINERT, Mylan,
 Canonsburg, PA.

    WILLIAM F. LEE, Wilmer Cutler Pickering Hale and
 Dorr LLP, Boston, MA, argued for appellee.      Also
Case: 20-1673     Document: 60    Page: 2     Filed: 11/30/2021




 2              MYLAN PHARMACEUTICALS INC.   v. BIOGEN MA INC.



 represented by ANNALEIGH E. CURTIS, MADELEINE C.
 LAUPHEIMER, LISA JON PIROZZOLO; SCOTT G. GREENE, New
 York, NY; THOMAS SAUNDERS, Washington, DC; PAUL
 WILLIAM BROWNING, PIER DEROO, MARK J. FELDSTEIN,
 CORA RENAE HOLT, BARBARA CLARKE MCCURDY, JAMES B.
 MONROE, ERIN SOMMERS, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC.
                ______________________

     Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.

 REYNA, Circuit Judge.
      Mylan Pharmaceuticals, Inc., appeals the Patent Trial
 and Appeal Board’s Final Written Decision of an inter
 partes review proceeding, in which Mylan challenged
 claims 1–20 of Biogen MA, Inc.’s United States Patent
 8,399,514 (the ’514 Patent). See Mylan Pharms. Inc. v.
 Biogen MA Inc.¸ No. IPR2018-01403, 2020 WL 582736,
 at *1–2 (P.T.A.B. Feb. 5, 2020). The ’514 Patent claims a
 method for the treatment of multiple sclerosis with a drug
 called dimethyl fumarate, a fumaric-acid ester compound,
 at a specific dose of 480 milligrams per day. ’514 Patent
 col. 27 ll. 59–67. The Board found that Mylan failed to
 demonstrate by preponderant evidence that the challenged
 claims were unpatentable as obvious over a combination of
 prior-art references. Mylan Pharms.¸ 2020 WL 582736,
 at *1–2. The Board further determined that Biogen pre-
 sented sufficient evidence of unexpected results to over-
 come Mylan’s obviousness challenge.        Id. at *16–19,
 *23–24.
      On appeal, Mylan argues that the Board based its pa-
 tentability determination on an erroneous analysis of sec-
 ondary considerations of nonobviousness. Appellant’s
 Br. 17. Mylan further contends that the Board violated the
 Administrative Procedure Act by issuing a determination
 limited only to unexpected results, while ignoring the par-
 ties’ dispute over the other three objective indicia of
Case: 20-1673    Document: 60      Page: 3    Filed: 11/30/2021




 MYLAN PHARMACEUTICALS INC.    v. BIOGEN MA INC.            3



 nonobviousness. Id. at 18. Biogen counters that the Board
 did not err in upholding the patentability of the challenged
 claims because Biogen presented strong evidence of unex-
 pected results, and there is no requirement that the Board
 consider all objective indicia before it makes a nonobvious-
 ness determination. Appellee’s Br. 32–33, 47–48.
     In Biogen, the companion case to this appeal, we held
 that the ’514 Patent is invalid for lack of written descrip-
 tion under 35 U.S.C. § 112, see Biogen Int’l GmbH v. Mylan
 Pharms. Inc., No. 20-1933, __ F.4th __ (Fed. Cir. 2021).
 Consequently, we need not reach the merits of the parties’
 arguments in this case. The holding of lack of written de-
 scription in Biogen is dispositive of the Board’s patentabil-
 ity determination.      We have considered the parties’
 remaining arguments and find no reason to hold otherwise.

                        AFFIRMED